IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,872


EX PARTE TERRANCE THOMPSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2008-216 IN THE 421ST DISTRICT COURT

FROM CALDWELL COUNTY



Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of three counts of
possession of a controlled substance with intent to deliver and sentenced to fifteen years'
imprisonment on each count.  He did not appeal his convictions.
	Applicant contends, among other things, that trial counsel rendered ineffective assistance
because he did not investigate the punishment enhancements alleged in the indictment. Had he done
so, Applicant says, counsel would have learned that they were not final convictions and could not
have enhanced Applicant's sentences in counts one and two.  The trial court has determined that trial
counsel rendered ineffective assistance and recommended that we set aside counts one and two.
Relief is granted. Counts one and two of the judgment in cause number 2008-216 in the 421st
District Court of Caldwell County are set aside, while the remainder of the judgment shall be
maintained.  Applicant is remanded to the custody of the Sheriff of Caldwell County to answer the
charges as set out in counts one and two of the indictment.  The trial court shall issue any necessary
bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: September 12, 2012
Do not publish